Citation Nr: 1603643	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  11-12 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2015, the Veteran's representative presented argument on the Veteran's behalf before the undersigned Veterans Law Judge.  The Veteran was not present at the hearing.  A transcript of the hearing is of record.


FINDINGS OF FACT

The evidence is at least in equipoise as to whether the Veteran's multiple sclerosis is related to service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for multiple sclerosis, are met.  38 U.S.C.A. §§ 1110, 5107, (West 2014), 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Service connection for multiple sclerosis may be also be established on a presumptive basis by showing that such disease manifested itself to a degree of 10 percent or more within seven years from the date of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran contends that his symptoms of multiple sclerosis manifested to a compensable degree within seven years of his 1979 discharge.  

A review of the service medical records shows no in-service complaints, treatment, or diagnosis of multiple sclerosis.  The December 1977 report of medical examination at discharge found a normal clinical evaluation of all systems.  However, a May 1976 report noted the Veteran reported a sore throat and general malaise for three days.  A June 1978 report notes the Veteran reported pharyngitis and malaise for seven months.  In January 1976 and April 1978, the Veteran reported difficulty hearing and his ears were irrigated.  In March 1977, he was treated for a twisted ankle.

In a May 2009 letter, a private physician indicated treating the Veteran from 1985 to 1988 and that he was showing signs and symptoms of multiple sclerosis at that time. 

In a June 2009 letter, the Veteran's chiropractor indicated the Veteran was a patient for several years in the early 1980s and that he was a personal acquaintance.  The chiropractor indicated that the Veteran began experiencing off and on moderate to severe muscle spasticity and loss of control.  The chiropractor indicated that the Veteran's symptoms in the early 1980s were a precursor to his chronic debilitating illness.  Further, the chiropractor indicated the fact that several physicians, including himself, did not discover the early symptoms of multiple sclerosis was not surprising. 

In a November 2009 VA examination report, the examiner noted a review of the Veteran's claim folder and the Veteran's complaints of weakness, fatigue, and functional loss the lower extremities with weakness of the upper extremities.  The Veteran related injuring his left ankle in service and continuing with progressive weakness of the lower extremities.  The Veteran reported seeking treatment with a chiropractor in the early 1980s and with a private physician between 1985 and 1986 for early signs of multiple sclerosis.  He stated that the diagnosis of multiple sclerosis was not complete until 1988.  The Veteran denied a history of any other neurological disabilities.  The examiner stated that he could not resolve the Veteran's claim of multiple sclerosis, initially beginning in service, without resorting to mere speculation.

In a January 2010 letter, a private physician, now retired, indicated writing the letter to substantiate the Veteran's personal medical history.  The private physician stated that the Veteran began experiencing symptoms of weakness of the extremities, and other assorted symptoms, which eventually led to a diagnosis of multiple sclerosis in the early 1980s.  The physician noted that the official diagnosis was not made until 1988, but noted the Veteran was struggling with symptoms four to five years prior to that diagnosis.  The physician stated the Veteran recalled having symptoms on or before 1984 and the physician's recollections were consistent with the Veteran's.  The physician indicated that the Veteran's symptoms were serious and full-blown by 1990.  The physician noted reviewing an MRI performed in 1990 or 1991 that showed advanced progression of multiple sclerosis with pathognomonic plaques in the central nervous system.  The physician indicated that because the Veteran moved to Florida and multiple sclerosis is a disease diagnosed primarily in people raised in northern latitudes, that his physicians at the time may not have suspected the disease because of its low prevalence in the south. 

Based on a review of the evidence of record, the Board finds that service connection is warranted.

Although the evidence shows that multiple sclerosis was diagnosed in 1988, which is nine years after service discharge, the Veteran's credible statements and the opinions of his treating physicians and chiropractor indicate that he was experiencing symptoms of multiple sclerosis within the seven year presumptive period, that were later diagnosed in 1988 as multiple sclerosis.  Here the Veteran's service medical records show complaints of malaise and lower extremity weakness.  The Veteran has competently reported a continued progression of lower extremity weakness following the in-service left ankle injury.

Moreover, the Board notes the difficulties the Veteran's treating physicians experienced in diagnosing multiple sclerosis.  For example, in the multiple private physician and chiropractor statements of record it is noted in retrospect, that the Veteran's symptoms at the time of treatment were early manifestations of multiple sclerosis.  In a November 2015 brief, the Veteran's representative cites to a finding by the National Multiple Sclerosis society that there are no symptoms, physical findings or laboratory test that can, by themselves, determine if a person has multiple sclerosis.  

The Board finds the Veteran to be competent and credible in statements regarding in-service symptoms and continuing symptomatology since service as there is no reason to doubt him other than the lack of contemporaneous medical evidence.  In this regard, several private examiners have affirmed his recollection of symptoms going back to the early 1980s which is consistent with an onset within the seven year presumptive period.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for multiple sclerosis is warranted.  The competent evidence of record shows that the Veteran's multiple sclerosis initially manifested to a compensable degree within the seven year presumptive period after separation from service.  38 C.F.R. §§ 3.307, 4.124a, Diagnostic Code 8018.  

Accordingly, the Board concludes that the Veteran's multiple sclerosis manifested to a compensable degree within seven years after separation from service, and therefore, presumptive service connection for multiple sclerosis must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for multiple sclerosis is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


